Title: To Thomas Jefferson from Henry Dearborn, 2 January 1805
From: Dearborn, Henry
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Januy. 2d. 1805
                  
                  In conformity with the intimations you were pleased to make to me yesterday, I herewith enclose a list of such Gentlemen as have occured to my mind as candidates for the office of Attorney Genl.
                  with respectfull concideration I am Sir Your Obedt. Servt.
                  
                     H. Dearborn 
                     
                  
                Enclosure
                                    
                     
                        A list of such charactors as have occured to me as candidates for the appointment of Attorney Genl.—
                     
                     
                        J Brackinridge
                     
                        G. Hay
                     
                        J. H. Nicholson
                     
                     
                        C— Rodney
                     
                     
                        A.r— Dallas
                     
                     
                        Alexr. Wolcutt
                     
                     
                        B— Bidwell
                     
                        H Dearborn
                     
                  
                  
               